Case: 17-13109    Date Filed: 11/26/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13109
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:16-cr-00221-RDP-JHE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KERRY JOHNELLE ADAMS,
a.k.a. Boogie,
a.k.a. Booge,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (November 26, 2018)

Before MARCUS, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
               Case: 17-13109      Date Filed: 11/26/2018    Page: 2 of 5


      Kerry Johnelle Adams appeals his conviction and mandatory life sentence

for conspiracy to distribute and possess with intent to distribute five kilograms or

more of cocaine hydrochloride, in violation of 21 U.S.C. §§ 846 and 841(a)(1),

(b)(1)(A). He contends (1) the Government violated his Fourth Amendment right

to privacy by obtaining cell-site location records without a warrant and (2) the

district court’s imposition of a mandatory life sentence violated the Sixth

Amendment because a jury did not find the fact of his prior convictions beyond a

reasonable doubt. After review, we affirm Adams’ conviction and sentence.

                                            I.

      Adams did not object to the admission of the cell-site location data, and we

review constitutional objections not raised before the district court for plain error.

See United States v. Moriarty, 429 F.3d 1012, 1018 (11th Cir. 2005). Under plain

error review, we may reverse only if we determine that the district court committed

(1) “an error (2) that is plain (3) that affects the defendant’s substantial rights and

(4) that seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Sperrazza, 804 F.3d 1113, 1126 (11th Cir. 2015)

(quotations omitted).

      The district court did not plainly err in admitting the cell-site data. The

Government presented no evidence at trial as to how it obtained the cell-site

records, presumably because Adams did not object to their admission. However,


                                            2
               Case: 17-13109     Date Filed: 11/26/2018    Page: 3 of 5


in reviewing a ruling on whether evidence should be suppressed, this Court

generally reviews the entire record in determining whether the district court erred.

United States v. Newsome, 475 F.3d 1221, 1224 (11th Cir. 2007). At Adams’

pretrial detention hearing, an FBI agent testified the phone records were obtained

via warrant. Thus, the district court did not err in admitting the records, because

they were not obtained in violation of the Fourth Amendment. See Carpenter v.

United States, 138 S. Ct. 2206, 2220-21 (2018) (holding acquisition of cell-site

records is a search within the meaning of the Fourth Amendment, and the

government must generally obtain a warrant supported by probable cause before

acquiring cell-site records).

      Alternatively, Adams cannot demonstrate prejudice to prove that any

potential error in admitting the records affected his substantial rights. See United

States v. Cruickshank, 837 F.3d 1182, 1191 (11th Cir. 2016) (stating an error

affects a party’s substantial rights if it has a substantial influence on the outcome of

the case). The Government presented the testimony of Marcus Lampkin, who

testified he drove from Alabama to Louisiana on several occasions to pick up the

cocaine from Adams, and Donald Hutchinson, who testified that he traveled to

Houston more than five times to pick up the cocaine that Adams supplied to the

Lampkins. It then presented testimony of the cell-site information to corroborate

the co-conspirators’ testimony. Because the Government did not rely solely on the


                                           3
               Case: 17-13109     Date Filed: 11/26/2018     Page: 4 of 5


cell-site evidence but rather used it as corroboration, it is not certain its exclusion

would substantially affect the outcome of the case. See id. (explaining if the

error’s effect on the result in the district court is uncertain or indeterminate, the

defendant has not met his burden of demonstrating prejudice under plain error

review). Thus, Adams did not meet his burden under plain error review.

                                           II.

      “We review constitutional sentencing issues de novo.” United States v.

Steed, 548 F.3d 961, 978 (11th Cir. 2008). If a defendant is convicted under 21

U.S.C. § 841 after two or more prior convictions for a felony drug offense, the

defendant must be sentenced to a mandatory term of life imprisonment. 21 U.S.C.

§ 841(b)(1)(A). A felony drug offense means an offense that is punishable by

imprisonment for more than one year under any law that prohibits or restricts

conduct related to drugs. Id. § 802(44).

      The district court did not err in applying the mandatory life imprisonment

sentence in § 841 because the Government was not required to allege Adams’ prior

convictions in the indictment nor prove them beyond a reasonable doubt for the

district court to use them for a sentencing enhancement. See Almendarez-Torres v.

United States, 523 U.S. 224, 247 (1998) (stating that although it is ordinarily true

that all elements of a crime must be alleged by indictment and either proven

beyond a reasonable doubt or admitted by the defendant, an exception exists for


                                            4
               Case: 17-13109     Date Filed: 11/26/2018    Page: 5 of 5


prior convictions). We have repeatedly stated that we are bound by Almendarez-

Torres “until the Supreme Court explicitly overrules it.” United States v. Sparks,

806 F.3d 1323, 1350 (11th Cir. 2015). Moreover, Adams affirmed the fact of his

prior convictions at the sentencing hearing. See Apprendi v. New Jersey, 530 U.S.
466, 488 (2000) (explaining failure to challenge the fact of prior conviction

mitigates “Sixth Amendment concerns otherwise implicated in allowing a judge to

determine” that fact).

      Adams’ further arguments challenging his prior convictions fail because his

felony convictions for drug-related conspiracy and possession qualify as predicate

felonies under § 841(b) as felonies prohibiting conduct related to drugs. 21 U.S.C.

§ 802(44). Further, his challenge to the validity of his guilty pleas in state court is

immaterial because the Government’s information also listed two prior felony

convictions in federal court that Adams has not disputed.

      Accordingly, we affirm Adams’ conviction and sentence.

      AFFIRMED.




                                           5